Citation Nr: 1735572	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to October 1980.

Historically, the Veteran filed a claim for service connection for hypertension, which was denied in December 1984.  The Veteran later filed a request to reopen his claim for hypertension, which was denied in August 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for hypertension.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In September 2012, the RO issued a statement of the case (SOC), granting the request to reopen but ultimately denying service connection for hypertension.  In October 2012, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals). 

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2015, the Board reopened and remanded the claim for service connection for hypertension to the RO, via the Appeals Management Center (AMC) in Washington, for additional development.  After attempting to accomplish the requested action, the AMC denied the claim (as reflected in a February 2016 supplemental SOC), and returned this matter to the Board for further appellate consideration.

The Veteran submitted a request to have his appeal advanced on the docket due to financial hardship and being homeless in April 2017.  The Veteran's motion was denied, as there is no documentation supporting his contentions. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. 

Initially, the Board notes that, pursuant to the prior remand, before the appeal was re-certified to Board in March 2016, the Veteran's representative submitted a private medical opinion on August 31, 2015.  It appears that it was associated with the record after the Board's October 1, 2015, Board decision was issued.  However, the February 2016 SSOC does not address this evidence, as required under 38 C.F.R. §§ 19.31, 19.37 (2016).  As such, this matter must be remanded for the AOJ to consider this evidence and for issuance of an SSOC reflecting such consideration.

The Board further finds that additional development of the claim on appeal is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2015 remand, the Board directed the AOJ to obtain an addendum opinion to address whether the Veteran's hypertension clearly and unmistakably existed prior to service entrance, and, if so, whether hypertension was clearly and unmistakably not aggravated during or as a result of service, and if not, whether it is at least as likely as not (that such disability had its onset during service); manifested to a compensable degree within the first post-service year, or is otherwise medically related to service.  The Board directed the examiner to specifically address the November 2010 VA opinion stating that the Veteran should have been diagnosed and treated with hypertension in service, and his lay assertions that he had issues with elevated blood pressure since the late 1970s, beginning in service during basic training, as reported in his service treatment records (STR).  The Veteran also asserted that he did not begin taking medication for his hypertension until 2005, further explaining that he did not regularly see any healthcare provider since his separation from service until he began to seek medical care from VA in 2005. 
 
Pursuant to the Board's October 2015 remand, a VA addendum opinion was obtained in January 2016.  The opinion provider opined that the medical record lacks any evidence that hypertension existed prior to active service and it is very unlikely given the Veteran was in his early twenties when entering service, therefore, it is less likely as not that the Veteran's hypertension had its onset prior to commencing active duty.  With regard to direct service connection, the opinion provider repeated the August 2012 VA examiner's opinion (which the Board previously found inadequate) that 5 of 15 blood pressure readings are considered elevated; average blood pressure is 125/66, which does not meet the definition of hypertension and that the Veteran did not get additional treatment until 1982 and the late 2000s, and thus, it is less likely as not that the Veteran's hypertension had its onset within one year of separation from service.  The opinion provider listed age, obesity, family history, race, reduced nephron number, high sodium diet, excessive alcohol consumption, as well as other general risk factors, and indicated that none of the risk factors are a result of the Veteran's time in service.  The opinion provider noted that she reviewed all medical records including the November 2010 opinion and his lay assertions. 

By contrast, the August 2015 private physician opined that the Veteran's hypertension was at least as likely as not related to an onset or events during service because hypertension was documented as early as 1977 and persisted throughout his service.  He also noted on numerous occasions the Veteran had elevated blood pressure from 1977 through 1980s and there is no evidence in the medical records of him being treated. 

Here, the January 2016 VA opinion provider did not address the August 2015 private medical opinion..  In addition, although the VA opinion provider stated that she considered the Veteran's lay assertions and the November 2010 positive opinion, she did so in a conclusory matter, and there was no meaningful analysis, of this and other evidence, to include with respect to the documentation in the STRs that the Veteran reported as a history of hypertension, and his lay assertions as to continuity of such disability, as requested by the Board.  See Stegall, supra.  Thus, in addressing whether the Veteran had a pre-existing condition that was aggravated during service and the question of direct service connection, the examiner relied largely on the lack of documentation of hypertension before, during, and following service in offering the negative opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

The Board also points out that the evidentiary record does not otherwise contain any medical opinion based on consideration of all relevant facts in this case that adequately addresses the relationship between the Veteran's current hypertension and his military service.  The private medical opinions do not provide explanations in support of their conclusions and does not address pertinent STRs, to include an October 1978 STR that notes the Veteran's serial blood pressure readings were not consistent with high blood pressure.  Notably, an adequate medical opinion must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

In light of the above, the Board finds that the evidence of record is insufficient to resolve the claim for service connection for hypertension, and that a remand of the claim to obtain further medical opinion by an appropriate physician is needed prior to adjudicating the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain an opinion in connection with a service connection claim, it must provide or obtain one adequate one for the purpose of the deremination being made). 

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  See id.

To this end, the AOJ should arrange to obtain an addendum opinion from the examiner who provided the January 2016 opinion related to the Veteran's hypertension, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete with respect to the matters, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Orlando VA Medical Center (VAMC) and that records dated through January 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

As a final point, in an Informal Hearing Presentation, the Veteran's representative noted  that Social Security Administration records were associated with the record after the January 2016 VA opinion was obtained, and thus, these records were not addressed by the examiner.  Given that the claim on appeal is being remanded for an addendum opinion, the examiner will have an opportunity to review such records upon remand.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Orlando VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's hypertension.  
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, a cardiologist.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following review of the record, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service.

In addressing  the above, the physician must consider and discuss all relevant medical and other objective evidence-to particularly include the Veteran's service treatment records and documented report of a history of hypertension, and the November 2010 VA opinion letter, the August 2015 private opinion, and SSA records-as well as all lay assertions-to competent assertions as to the nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) (to include the August 2015 private opinion) since the last adjudication) and legal authority. 

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


